Citation Nr: 1800218	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  12-31 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left thumb and hand disability.  

2.  Entitlement to service connection for a right-sided head and neck disability, to include spinal degenerative osteoarthritis.  

3.  Entitlement to service connection for a lower leg and foot disability, to include loss of blood flow and pain, bilateral lower extremity peripheral neuropathy vascular disease and polyneuropathy.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to August 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently transferred to the VA RO in Chicago, Illinois.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of that hearing has been associated with the claims file.  


REMAND

The Board finds that further development is required before the claims on appeal are decided. 

With regard to the Veteran's left thumb and hand disability, in October 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he injured his left hand and right upper extremity while in active service.  The examiner noted that the left hand and thumb were found to be normal.  The examiner did not opine as to whether any of the Veteran's claimed disabilities were as likely as not related to his active service.  

Further review of the record reveals that since the October 2009 examination, a June 2010 MRI diagnosed moderate degenerative changes throughout the Veteran's left hand.  In light of the June 2010 diagnosis of moderate degenerative changes, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present left hand disability.  

With regard to the Veteran's right-sided head and neck disability, in October 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he injured the right side of his head and neck while in active service.  The examiner diagnosed spine degenerative osteoarthritis with a history of muscular strain.  However, the examiner did not opine as to whether Veteran's right-sided head and neck disability was as likely as not related to his active service.  

The Board finds that the October 2009 VA examination is incomplete.  In this regard, the examiner failed to opine as to whether the Veteran's right-sided head and neck disability was related to his active service.  As the opinion is incomplete, it is inadequate to serve as the basis of a denial of entitlement to service connection.  In light of the incomplete October 2009 VA examination, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present right-sided head and neck disability.

With regard to the Veteran's lower leg and foot disability, the Veteran has asserted that he has loss of blood flow and pain, bilateral lower extremity peripheral neuropathy vascular disease, and polyneuropathy as a result of radiation exposure during active service.  The Veteran testified in an August 2016 hearing before the undersigned Veterans Law Judge that he served as a medic at the 44th Surgical Hospital in Korea for 13 months and that he was exposed to radiation as a result of extensive exposure to x-rays over the course of his duties as a medic.  

A review of the record shows that the Veteran's military occupational specialty was a medical specialist.  However, the record shows that there has been no development conducted attempting to verify the Veteran's claim of exposure to radiation during active service.  Therefore, the Board finds that attempts should be made to verify any exposure to ionizing radiation as a result of the Veteran's duties as a medic.  

Additionally, current treatment records should also be identified and obtained before a decision is made with regard to the issues on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake the appropriate development to verify the reported exposure to radiation during the course of duties as a medic (follow any pertinent procedures outlined in 38 C.F.R. § 3.311, if needed - in this regard, it is important to note that the radiation the Veteran is referring to is not nuclear testing, but X-ray exposure).

All efforts to verify the reported exposure must be documented in the claims file.  

2.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present left hand disability.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is as likely as not (a 50 percent probability or greater) that any currently present left hand disability is etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must be provided.  

4.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present right-sided head and neck disability.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is as likely as not (a 50 percent probability or greater) that any currently present right-sided head and neck disability is etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must be provided.  

5.  Confirm that the VA examination report comports with this remand and undertake any other development determined to be warranted.  

6  Then, readjudicate the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

